Filed 5/16/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 81









In the Matter of the Chambering of New Judgeship No. 9 

in the East Central Judicial District









No. 20130132









Per curiam.



[¶1]	The 63rd Legislative Assembly passed Senate Bill 2002, which was signed by the Governor, and becomes effective July 1, 2013.  This legislation provides for an additional district court judge in the East Central Judicial District.  The legislation also provides for the chambers to be assigned by the Supreme Court.  

[¶2]	N.D. Sup. Ct. Admin. R. 7.1 provides the procedure for establishing judgeship chambers within the judicial districts of North Dakota.  Notice that the Court was contemplating chambering the new judgeship in Fargo, and providing an opportunity for written comment on the chambering of the new judgeship was posted May 1, 2013, on the Supreme Court website.  Notice was also given to the boards of county commissioners for Cass, Steele and Traill counties through their respective county auditors, and Notice was also forwarded to be published once in the official newspaper for each of the affected counties.  Written comments on chambering were permitted through May 13, 2013. 

[¶3]	A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.1, Section 4, was filed, May 10, 2013, by Rodney Olson, Trial Court Administrator, for the East Central Judicial District, supporting the chambering of the new judgeship in Fargo.  The Honorable Frank L. Racek, Presiding Judge of the East Central Judicial District, also signed the Report on his behalf and on behalf of the other District Judges in the district.

[¶4]	The East Central Judicial District has seen a steady increase in case filings.  The case filings in Cass County comprise 89% of the total filings in the district.








Case Types 







201

0







201

1







2012







Criminal







17,754



19,133



20,153







Civi

l











6,00

2







5,72

7







4,987







Family







1,95

3







1,69

3







1,759







Probate







768







714







693







Juvenile







833







816







779







Total Cases







27,310



28,083



28,371






[¶5]	The East Central Judicial District currently has eight District Judges, one of whom is chambered in Hillsboro, Traill County, and two Judicial Referees.  According to the Report, the East Central Judicial District has had and continues to have a shortage of judicial resources.








Year   



Judicial FTE 



Judicial FTE















 Required



Actual 



 



      Difference















201

0











12.6

5







   10.00







          -2.65







201

1











11.7

0







   10.00







          -1.70







201

2











11.9

5







   10.00







          -


1.95





[¶6]	The following distribution of attorneys in the district indicates the continued need for more judges chambered in Fargo.












Casselton











3











Fargo Metro Area







464











Harwood











1











Hillsboro











4











Mayville











4











Steele County







0






[¶7]	The Report filed by the East Central District indicates Cass County recently completed a substantial addition to the courthouse that provides a total of ten courtrooms and thirteen chambers.  Additionally, Cass County has video display equipment in five of its courtrooms, three interactive-video (ITV) capable courtrooms, and an additional ITV site that is available in a conference room.  Each county in the district maintains court facilities with security in the courtrooms when requested, and all counties in the district have upgraded their facilities from the Court Facilities Improvement Fund. Cass County has a Grade 1 jail and a juvenile detention center, while Traill County has a Grade II jail.   In addition, there are four facilities in the Fargo area offering in-patient mental health services.  The Region V Southeast Human Service Center in Fargo provides services for Cass, Steele and Traill Counties.

[¶8]	Based on the Annual Estimates of the Resident Population by the U.S. Census Bureau, Population Division, from April 1, 2010 to July 1, 2012, Cass County has 93.7% of the population of the East Central Judicial District, and will continue to grow.  The district’s Report cites to a report compiled by the Center for Social Research at North Dakota State University for the North Dakota Housing Finance Agency that the population in Cass County is projected to grow 24% over the next 15 years.

[¶9]	The Report filed by the district indicates the presiding judge consulted with the judges of his district concerning the chambering of the new judgeship in the East Central Judicial District. On May 8, 2013, the judges of the East Central Judicial District passed a resolution in favor of placing the judgeship in Cass County.  Further, the presiding judge reported the weighted caseload study supports the Fargo location and there are adequate facilities for the position.

[¶10]	IT IS HEREBY ORDERED, the new judgeship in the East Central Judicial District is designated Judgeship No. 9, with chambers in Fargo, North Dakota, to be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶11]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Dale V. Sandstrom

Daniel J. Crothers